DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-27 and 32 are presented for examination.
Applicant’s arguments with respect to claim(s) 1, 3-27 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8 and 10-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McNamara et al [McNamara] PGPUB 2021/0011443.
Referring to claim 1, McNamara teaches the indoor air quality analytics and control system for a HVACR system comprising:
An analytical recognition system having a risk evaluator [0266].
A controller [0492].
Wherein the analytical recognition system is configured to capture and determine behavior parameters for one or more individuals in an indoor space [0266].
The risk evaluator is configured to determine a risk assessment based on the behavior parameters [0266, 0268].
The controller is configured to adjust control parameters of the HVACR system based on the risk assessment [0415, 0491-0492].
The analytical recognition system includes one or more wearable devices and one or more sensors, wherein the one or more wearable devices are configured to capture behavior parameters including one or both of image data or position data for the one or more individuals [0393].
In summary, McNamara teaches a system which controls HVAC operation to minimize infection spread of a disease.  Particularly, the system recognizes user’s health, and models the probability of spreading contagion based on factors such as occupancy which can be tracked via mobile sensor carried by users.  Based on the above, the HVAC can be controlled in a way to disinfect the air to reduce virus spread.
Referring to claims 3 and 5, McNamara teaches using IR video cameras and processing the video data to identify occupants and their body temperatures [0208].
Referring to claim 8, McNamara teaches controlling disinfection (part of the HVAC operation) based on occupancy data exceeding a threshold [0492].
Referring to claim 10, McNamara teaches the user behavior for determining risk includes occupancy data which necessarily includes location of one or more individuals [0266].
Referring to claims 11-15, McNamara teaches identifying a critical point for disinfection and can direct a determined amount of disinfectant towards the critical point via HVAC to disinfect that specific location [0418 and 0430].  Because the disinfectant is being directed to the specific location, it is interpreted that both the location is downstream from the HVAC airflow and that disinfectant is more concentrated when directed to the critical area.
Referring to claim 16, this is rejected on the same basis as set forth hereinabove.  McNamara teaches the system and therefore teaches the method performed by the system.  In summary, McNamara teaches detecting user occupancy (i.e. user action being present in an area) and based on said occupancy, determining risk of viral transmission and controlling the HVAC to sterilize the air and areas deemed critical. 
Referring to claim 17, McNamara teaches determining a user presence in an area (i.e. occupancy of the user) and controlling the HVAC based on a user’s health status [0492].
Referring to claim 18, McNamara teaches contacting tracing [0159].
Referring to claim 19, McNamara teaches that increased air filtering can occur in response to an increased health risk [0454].
Referring to claim 20, McNamara teaches that the system can determine health by using the comfort controller (which views body temperature) to indicate a fever (i.e. elevated body temperature) [0491-0492].
Referring to claims 21-22, McNamara teaches the HVAC using UV radiation to disinfect the air [0308].

Claim(s) 25-27 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaurasia et al [Chaurasia] PGPUB 2021/0390812.
Referring to claim 25, Chaurasia teaches the system comprising:
One or more sensors configured to detect actions of one or more persons in a space [0012-0013].
A processor configured to receive information from the one or more sensors and determine one or both of a target temperature or a target humidity [0220].
An environmental control system configured to adjust one or both of a temperature of the space towards the target temperature or a humidity of the space towards the target humidity [0220].
Wherein when the actions of the one or more persons in the space include an action associated with an increased viral risk, the target temperature is set to be higher than the temperature of the space and/or the target humidity is set to be greater than the humidity of the space [0022-0023, 0220].
In summary, Chaurasia teaches using a variety of sensors to identify users and determine body temperature to determine if the user is healthy and probability that the user could spread infection related to proximity of other users.  Based on the determined health of the user(s), the HVAC system can make adjustments to change both temperature and humidity from their current settings. 
 Referring to claim 26, Chaurasia teaches detecting entry of a user and receive health data (i.e. body temperature) in order to control temperature and humidity [0012-0013, 0220].
Referring to claim 27, Chaurasia teaches contact tracing individuals [0013].
Referring to claim 32, Chaurasia teaches using cameras and processing video data for determining the user actions [0012-0013]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara as applied to claims 1, 3, 5, 8 and 10-22 above.
Referring to claim 7, while McNamara does not explicitly teach operating in real time, real time operation is well known in the art and would have been obvious to apply to McNamara because doing so would help minimize risk in an environment where time can be a factor in infection spread.
Referring to claim 23, while McNamara teaches using ultraviolet for cleaning air, the examiner is taking official notice that dry hydrogen peroxide can also be used.  Therefore, it would have been obvious to one of ordinary skill in the art to try using dry hydrogen peroxide to clean the air because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. 
Referring to claim 24, while McNamara teaches capturing video for indicating health of users [0208, 0492], it is not explicitly taught that the video is recorded.  The examiner is taking official notice that recording video is well known in the art and would have been obvious to one of ordinary skill in the art because McNamara further teaches contact tracing [0159] and having recorded video could assist in the contact tracing process for being able to look back and see interactions between occupants.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara as applied to claims 1, 3, 5, 8 and 10-22 above, and further in view of Chaurasia.
Referring to claim 4, while McNamara teaches the invention substantially above, it is not explicitly taught to include audio and timestamps along with the video sequence.  Chaurasia teaches a similar environment for controlling HVAC in response to user health information and further teaches including audio data [0086].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Chaurasia into McNamara because it would provide additional information which can be used in the analysis of user health by detecting sounds such as coughing and sneezing as taught by Chaurasia.  While the McNamara-Chaurasia combination does not explicitly teach timestamps, the examiner is taking official notice that timestamping video is well known in the art and would have been obvious to include in the McNamara-Chaurasia combination because it provides further detail as to when certain events occur and could be useful in contact tracing which both McNamara and Chaurasia rely on [0159 and abstract respectively].
Referring to claim 9, McNamara teaches adjusting HVAC parameters in response to elevated occupancy levels as does Chaurasia as described above.  Chaurasia further teaches generating an alert if an occupant becomes exposed to a tagged occupant [0013].  Tagging an occupant occurs when their body temperature falls out of a predetermined range (i.e. determined to be a health risk).  This is interpreted as exceeding a maximum risk assessment.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara as applied to claims 1, 3, 5, 8 and 10-22 above, and further in view of Dhamija et al [Dhamija] PGPUB 2021/0398691.
Referring to claim 6, while McNamara teaches the invention substantially as claimed above, it is not explicitly taught to analyze a rate of change regarding behavior parameters.  Dhamija, who also is concerned with infection risk by reducing disease spread, teaches monitoring occupancy changes in rooms and recognizing that higher rates of change are at a higher risk of disease spread [0068].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Dhamija into McNamara because it provides a further metric to assess health risk and could therefore obviously be used further reduce the risk of disease spread.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        10/21/22